Citation Nr: 1024933	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-37 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain with degenerative changes and chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1972 to 
August 1973 and from September 1977 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2008.  This matter was 
originally on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right knee strain 
with degenerative changes and chondromalacia, at its worst, has 
been manifested by x-ray evidence of arthritis, flexion limited 
to 130 degrees and full extension with objective evidence of 
additional limitation of motion of 10 percent due to pain and 
fatigue.

2.  During the appeal period, the Veteran's right knee 
instability, at its worst, has been manifested by some slight 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right knee strain with degenerative changes and chondromalacia 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
right knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.   Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2008 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's VA outpatient 
treatment records from January 2007, scheduled a VA examination, 
and issued a Supplemental Statement of the Case (SSOC).  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's September 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in September 2004, November 2005, 
March 2006, January 2007, and November 2008 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Vazquez-Flores, 22 Vet. App. at 37.  Together, the 
letters informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and Social Security Administration (SSA) records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in November 2004, March 2006, and 
December 2009. 38 C.F.R. § 3.159(c)(4).  All VA examiners 
addressed the severity of the Veteran's service-connected right 
knee disabilities in conjunction with a review of the claims file 
and physical examination of and interview with the Veteran.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough; thus these examinations are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected right knee strain with 
degenerative changes and chondromalacia is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5101.  
Diagnostic Code 5010 provides that traumatic arthritis will be 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 percent 
when limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261.

In this case, the Veteran underwent VA examination in November 
2004.  The Veteran complained of periodic pain in the right knee 
with taking a walk or running.  The Veteran reported the severity 
of pain as an eight, on a scale from one to ten.  The Veteran 
reported that with repetitive flare-ups, it could be up to a 
nine.  The Veteran reported lack of endurance.  The Veteran also 
reported that it was difficult to drive.  He denied using any 
assistive devices and noted that he took Tramadol 50 mg four 
times per day and Ibuprofen 800 mg three times per day.

Physical examination demonstration flexion to 130 degrees with 
ache at 130 degrees.  Extension was zero.  There was crepitation 
with range of motion.  With repetitive movement, there was an 
additional loss of range of motion by 10 percent because of pain 
and fatigue. 

The Veteran underwent VA examination in March 2006.  The Veteran 
reported an increase in right knee pain for prior five years.  
The Veteran reported that his primary care physician prescribed 
Diclofenac 75 mg twice a day and that he had temporary pain 
relief from this medication.  The Veteran reported flare-ups with 
squatting and walking longer distances.  The examiner noted that 
the Veteran was not wearing any braces or orthoses and that his 
gait was normal without assisting devices.  

Physical examination demonstrated right knee was with normal 
configuration.  There was no pain on palpation.  Flexion was to 
135 degrees with pain at 130 degrees and extension was full.  
During repetitive motion in the right knee, the Veteran had 
increased pain, easy fatigability, and lack of endurance but no 
decreasing range of motion.  X-rays showed mild degenerative 
osteoarthritis.

The Veteran underwent VA examination in December 2009.  The 
Veteran complained of chronic pain in the right knee joint which 
flared up when walking longer distances or when going up and down 
stairs.  The Veteran stated that he was unable to run.  The 
examiner noted that the Veteran's gait was with mild limping on 
the right leg without assistive devices.

Physical examination demonstrated right knee was with normal 
configuration.  There was pain on palpation over the medial joint 
compartment.  Flexion was to 130 degrees with pain, and extension 
was full.  During repetitive motion in the right knee, the 
Veteran had increased pain, easy fatigability, and lack of 
endurance but no decreasing range of motion.  X-rays showed mild 
degenerative osteoarthritis.

In this case, x-rays of the right knee revealed osteoarthritis.  
In addition, physical examinations showed limitation of flexion 
to 130 degrees and full extension, at its worst.  As flexion has 
not been shown to have been limited to 30 degrees or less, a 
higher rating under Diagnostic Code 5260 is not warranted; and as 
extension has not been limited to 15 degrees or more, a higher 
rating under Diagnostic Code 5261 is not warranted.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As noted above, the Veteran has demonstrated limitation of 
flexion in the right knee and has complained of pain.  On VA 
examination in November 2004, the examiner noted additional loss 
of range of motion by 10 percent because of pain and fatigue.  At 
the VA examinations in March 2006 and December 2009, however, the 
examiner specifically noted that repetitive motion in the right 
knee caused increased pain, easy fatigability, and lack of 
endurance but no decreasing range of motion.  Thus, as there is 
no objective evidence of functional loss of motion to 30 degrees 
of flexion or 15 degrees of extension, the Board finds that any 
functional impairment due to pain, fatigability, and lack of 
endurance is adequately compensated by the 10 percent rating 
currently assigned.

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 
1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance 
on when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is x-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In this case, however, as set forth above, the evidence does not 
show right knee flexion or extension limited to the extent 
necessary to meet the criteria for separate compensable ratings 
for limitation of flexion and extension.  

The Veteran is receiving a separate disability rating of 10 
percent for right knee instability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 in addition to the 10 percent disability 
rating for his right knee strain with degenerative changes and 
chondromalacia.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other 
impairment of the knee, 10, 20, and 30 percent ratings are 
warranted for slight, moderate, and severe recurrent subluxation 
or lateral instability, respectively. 

At the November 2004 VA examination, physical examination 
demonstrated some lateral instability.  At the March 2006 and 
December 2009 VA examinations, the Veteran demonstrated good 
stability of medial and lateral collateral ligament and anterior 
and posterior cruciate ligament.  McMurray and Lachman tests were 
negative.  Thus, the record is absent objective findings of 
moderate right knee subluxation or instability.

The Board has also considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's right knee 
disabilities, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, Diagnostic Codes 5258 
requires dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, and Diagnostic Code 
5259 requires removal of semilunar cartilage, clearly not present 
in this case.

Applying all of the appropriate diagnostic codes, the objective 
assessment of the Veteran's right knee disabilities suggests that 
he does not have sufficient symptoms so as to warrant ratings in 
excess of 10 percent under Diagnostic Codes 5010, 5257, and 5260.  
There are no identifiable periods of time during which the 
Veteran's right knee disabilities have been shown to be disabling 
to a degree that would warrant disability evaluations in excess 
of 10 percent, and thus higher "staged ratings" are not 
warranted.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that either the Veteran's service-connected 
right knee strain with degenerative changes and chondromalacia or 
right knee instability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The disability does not result in symptoms 
not contemplated by the criteria in the rating schedule.  Hence 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for right 
knee strain with degenerative changes and chondromalacia is 
denied.

Entitlement to an evaluation in excess of 10 percent for right 
knee instability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


